Citation Nr: 1614122	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder of the hands.  

3.  Entitlement to service connection for residuals of frostbite of the hands.  

4.  Entitlement to service connection for residuals of frostbite of the feet.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for peripheral vascular disease.  

7.  Entitlement to service connection for coronary artery disease.  

8.  Entitlement to service connection for a right knee disability.  

9.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955, including service in Korea from August 1953 to October 1954.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July and September 2010 rating decisions by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014 VA Form 9's, the Veteran requested a hearing before a member of the Board; in November 2015 correspondence, the Veteran withdrew that request.  

In light of the favorable decision herein regarding the claim of service connection for bilateral hearing loss, and the evidence in the April 2010 audiological VA examination report, the RO should seek clarification from the Veteran whether he is seeking entitlement to service connection for tinnitus, to include as secondary to hearing loss.  This matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).
The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, a skin disorder of the hands is etiologically related to service.  

2.  Resolving reasonable doubt in the Veteran's favor, residuals of frostbite of the hands are etiologically related to service.  

3.  Resolving reasonable doubt in the Veteran's favor, residuals of frostbite of the feet are etiologically related to service.  

4.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss had its onset in service.  

5.  Peripheral vascular disease was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.  

6.  Coronary artery disease was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.  

7.  A right knee disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.  

8.  A left knee disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.  




CONCLUSIONS OF LAW

1.  A skin disorder of the hands was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

2.  Residuals of frostbite of the hands were incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

3.  Residuals of frostbite of the feet were incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).  

5. The criteria for service connection for peripheral vascular disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  

6.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  

7.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  

8.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Inasmuch as this decision grants entitlement to service connection for a skin disorder of the hands, residuals of frostbite of the hands and feet, and bilateral hearing loss, no discussion of VCAA as to those matters is necessary . 

Regarding the service connection claims for right and left knee disabilities, peripheral vascular disease, and coronary artery disease, VA's duty to notify was satisfied by way of October and November 2009 letters that were sent prior to the initial RO decision in these matters.  The letters informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claims.  The letters also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claims.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and post-service treatment records, including records from the Social Security Administration (SSA).  In this regard, the Board notes that the Veteran's SSA records are limited to the March 1981 favorable decision, and his post-service VA treatment records do not include any records from the Wilkes-Barre VA Medical Center.  In January 2011 correspondence, the SSA indicated that any records related to the Veteran had been destroyed.  And in a March 2013 Memorandum, a formal finding was made that the Wilkes-Barre VA Medical Center treatment records were unavailable.  

The Veteran was not provided with an examination regarding his service connection claim for right and left knee disabilities, peripheral vascular disease, or coronary artery disease.  However, the Board finds that VA's duty to provide the Veteran with an examination for these claims has not been triggered.  Specifically, while the Veteran seeks service connection for these disabilities, he has provided no evidence in support of his claims that in any way relate the disabilities to the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also 38 C.F.R. § 3.159(c)(4)(i).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases (including cardiovascular-renal disease and arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for cardiovascular disease) following discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 



Skin Disorder of the Hands

The Veteran seeks service connection for a skin disorder of his hands.  Specifically, he alleges that his duties during active service included loading napalm onto fighter planes.  See September 2010 Veteran statement.  

The Veteran's DD Form 214 shows that his related civilian occupation was aircraft technician.  Available service personnel records show that the Veteran was stationed in Korea from August 1953 to October 1954.  

Post-service evidence includes a May 1981 VA examination wherein physical examination revealed an erythematous plaque-like rash involving the area distal to the distal interphalangeal joints on the dorsal aspect of the fingers of the right hand.  

A July 1996 VA treatment record noted the Veteran's complaint of small nodules on his fingers.  

In this case, the Veteran has reported that he suffers from skin discoloration, and dry and cracking skin, of the hands since service.  See, e.g., September 2010 Veteran statement; April 2011 Veteran statement.  Based on the Veteran's personnel records, including his DD Form 214, the Board finds it is reasonable that the Veteran handled a chemical, namely napalm according to the Veteran.  

Based on the above, the Board finds the Veteran's accounts that he has had recurring skin symptomatology of his hands since service to be both competent and credible.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for a skin disorder of the hands is warranted.  

Residuals of Frostbite of the Hands and Feet

The Veteran seeks service connection for residuals of bilateral frozen feet and hands.  Specifically, he alleges that he was stationed at the Chosin Reservoir during the Korean War and was treated during active service, but that such treatment was never documented.  

Available service personnel records show that the Veteran was stationed in Korea from August 1953 to October 1954.  

VA recognizes numerous conditions as the chronic effects of cold exposure as set out in the VBA Manual M21-1, III.iv.4.E.2 (Manual), which provides that injury due to exposure to extremely cold temperatures causes structural and functional disturbances of small blood vessels, cells, nerves, skin, and bone.  The physical effects of exposure may be acute or chronic, with immediate or latent manifestations.  

The Manual states that veterans with a history of cold injury may experience the following signs and symptoms at the site of the original injury: chronic fungal infection of the feet; disturbances of nail growth; hyperhidrosis; chronic pain of the causalgia type; abnormal skin color or thickness; cold sensitization; joint pain or stiffness; Raynaud's phenomenon; weakness of hands or feet; night pain; weak or fallen arches; edema; numbness; paresthesias; breakdown or ulceration of cold injury scars; and vascular insufficiency (indicated by edema, shiny, atrophic skin, or hair loss).  The Manual also reflects that VA recognizes that veterans with a history of cold injury include an increased risk of developing conditions such as peripheral neuropathy, squamous cell carcinoma of the skin, at the site of the scar from a cold injury, or arthritis or bone abnormalities, such as osteoporosis, or subarticular punched-out lesions.  

In this case, the Veteran has reported that he suffers from cold sensitization, and joint pain or stiffness, recognized by VA as residuals of cold injury.  See, e.g., September 2010 Veteran statement.  The Veteran has provided a competent and credible account of in-service cold injury, and post-service symptoms which he relates are residuals of the in-service cold injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Manual provides that service connection for residuals of cold injury should be granted if a cold injury was incurred during military service and an intercurrent nonservice-connected cause cannot be determined.  Based on the above, the Board finds the Veteran's accounts that he was treated for frostbite during his service, and has had residual symptoms since service, to be both competent and credible, with no intercurrent nonservice-connected cause for his foot and hand symptomatology having been identified.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for residuals of frostbite of the hands and feet is warranted.  

Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss began during service and has continued since separation from service.  The Veteran's DD Form 214 shows that his related civilian occupation was aircraft technician.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that service connection can be granted for hearing loss where the veteran can establish a nexus between his hearing loss and a disability or injury he suffered while he was in the military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  

In this case, the Veteran's available service treatment records include his June 1955 separation examination report that listed a whispered voice test as normal.  Notably, such test is not recognized as an objective indicator of hearing loss.  

However, the absence of in-service evidence of hearing loss is not fatal to a claim of service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  

On April 2010 VA audiological examination, puretone thresholds revealed, and the Veteran was diagnosed with, bilateral sensorineural hearing loss, in accordance with 38 C.F.R. § 3.385.  The examiner opined that it was not likely that the Veteran's current hearing loss was due to military noise exposure, explaining that there was no hearing loss present upon separation from the military, and that military noise exposure is not known to cause latent hearing loss.  

While the April 2010 VA audiological examiner provided a negative nexus opinion, the Board finds this opinion to be inadequate as the examiner relied on the normal whispered voice testing on separation, a form of testing which is not recognized as an objective indicator of hearing loss.  

What remains are the Veteran's statements of ongoing bilateral hearing loss since service.  The Board finds the Veteran's statements to be credible.  Moreover, the Veteran is competent to report those symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  There is no evidence to the contrary of record.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Peripheral Vascular Disease

It is not in dispute that the Veteran has peripheral vascular disease.  See January 2006 New Hanover Regional Medical Center discharge summary report (including a diagnosis of peripheral vascular disease).  However, there is no evidence that such disability was manifested in service.  Likewise, there is no evidence that peripheral vascular disease was manifested in the first year following the Veteran's separation from service in June 1955, nor is it so alleged.  Consequently, service connection for peripheral vascular disease on the basis that such became manifest in service, and persisted, or on a presumptive basis (for peripheral vascular disease as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

In addition, there is no competent evidence in the record to suggest that this disability may be related to the Veteran's service.  No medical professional has ever suggested that the Veteran's peripheral vascular disease was related to his military service, and the Veteran has not presented or identified the existence of any such evidence or opinion.  The matter of a nexus between the Veteran's peripheral vascular disease and his active service is a question that is beyond lay observation.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Therefore, the preponderance of the evidence is against the claim of service connection for peripheral vascular disease, and the appeal in this matter must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Coronary Artery Disease

It is not in dispute that the Veteran has coronary artery disease.  See January 31, 2005 operative report for triple coronary artery bypass (diagnosing coronary artery disease).  However, there is no evidence that such disability (or any heart disability) was manifested in service.  Likewise, there is no evidence that coronary artery disease was manifested in the first year following the Veteran's separation from service in June 1955, nor is it so alleged.  Consequently, service connection for coronary artery disease on the basis that such became manifest in service, and persisted, or on a presumptive basis (for coronary artery disease as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

In addition, there is no competent evidence in the record to suggest that this disability may be related to the Veteran's service.  No medical professional has ever suggested that the Veteran's coronary artery disease was related to his military service, and the Veteran has not presented or identified the existence of any such evidence or opinion.  The matter of a nexus between the Veteran's coronary artery disease and his active service is a question that is beyond lay observation.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Therefore, the preponderance of the evidence is against the claim of service connection for coronary artery disease, and the appeal in this matter must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  

Right Knee Disability

It is not in dispute that the Veteran has a right knee disability.  See, e.g., February 2000 Carolina Sports Medicine Joint Replacement Specialists report (noting significant degenerative changes found on x-rays); May 14, 2007 New Hanover Regional Medical Center operative report (for right total knee arthroplasty).  However, there is no evidence that such disability was manifested in service.  Likewise, there is no evidence that the Veteran's right knee disability was manifested in the first year following the Veteran's separation from service in June 1955, nor is it so alleged.  Consequently, service connection for a right knee disability on the basis that such became manifest in service, and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

In addition, there is no competent evidence in the record to suggest that this disability may be related to the Veteran's service.  No medical professional has ever suggested that the Veteran's right knee disability was related to his military service, and the Veteran has not presented or identified the existence of any such evidence or opinion.  The matter of a nexus between the Veteran's right knee disability and his active service is a question that is beyond lay observation.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Therefore, the preponderance of the evidence is against the claim of service connection for a right knee disability, and the appeal in this matter must be denied.  

The Board notes that the Manual reflects that VA recognizes that veterans with a history of cold injury include an increased risk of developing conditions such as arthritis or bone abnormalities, such as osteoporosis, or subarticular punched-out lesions.  However, in this case, there is no evidence to support, and the Veteran does not contend, that his right knee disability is related to his conceded cold injury during service.  Accordingly, the Board finds the Manual and the provisions regarding residuals of cold injury to be of no assistance to the Veteran in this case.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  

Left Knee Disability

It is not in dispute that the Veteran has a left knee disability.  See, e.g., February 2000 Carolina Sports Medicine Joint Replacement Specialists report (noting significant degenerative changes found on x-rays); November 28, 2001 Cape Fear Hospital operative report (for left total knee arthroplasty); June 29, 2009 New Hanover Regional Medical Center operative report (for failed left total knee arthroplasty).  However, there is no evidence that such disability was manifested in service.  Likewise, there is no evidence that the Veteran's left knee disability was manifested in the first year following the Veteran's separation from service in June 1955, nor is it so alleged.  Consequently, service connection for a left knee disability on the basis that such became manifest in service, and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

In addition, there is no competent evidence in the record to suggest that this disability may be related to the Veteran's service.  No medical professional has ever suggested that the Veteran's left knee disability was related to his military service, and the Veteran has not presented or identified the existence of any such evidence or opinion.  The matter of a nexus between the Veteran's left knee disability and his active service is a question that is beyond lay observation.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Therefore, the preponderance of the evidence is against the claim of service connection for a left knee disability, and the appeal in this matter must be denied.  

The Board notes that the Manual reflects that VA recognizes that veterans with a history of cold injury include an increased risk of developing conditions such as arthritis or bone abnormalities, such as osteoporosis, or subarticular punched-out lesions.  However, in this case, there is no evidence to support, and the Veteran does not contend, that his left knee disability is related to his conceded cold injury during service.  Accordingly, the Board finds the Manual and the provisions regarding residuals of cold injury to be of no assistance to the Veteran in this case.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for skin disorder of the hands is granted.  

Service connection for residuals of frostbite of the hands is granted.  

Service connection for residuals of frostbite of the feet is granted.  

Service connection for bilateral hearing loss is granted.  

Service connection for peripheral vascular disease is denied.  

Service connection for coronary artery disease is denied.  

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  


REMAND

The Veteran also seeks service connection for a variously diagnosed psychiatric disorder, to include PTSD.  After a review of the evidence of record, the Board finds that additional development is necessary in this matter.  

The Veteran was provided a VA examination in January 2014.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, or for any mental disorder.  It was noted that the Veteran reported he did not participate in combat activity, and that he related a guarded feeling that exposure to a war environment might have had a negative effect.  

Post-service VA and private treatment records reflect diagnoses of anxiety disorder and stress syndrome, albeit not during the pendency of this claim.  See, e.g., August 1988 VA treatment record; June 2009 Carolina Sports Medicine and Orthopaedic Specialists report.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  

In addition, the Veteran has stated that he has experienced anxiety, irritability, trouble concentrating, and anger since service.  See July 2014 Veteran statement.  The Veteran is competent to report the onset and recurrence of his psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In a January 2015 PTSD stressor statement, the Veteran related that he carried wounded and dead soldiers at Pork Chop Hill in Korea, and was subjected to hostile gunfire.  The Veteran's spouse has also submitted a lay statement in March 2015 indicating she met the Veteran shortly after his service in Korea, and noticed that he had an anger problem.  She further related that the Veteran informed her of saving a pilot from a plane that crashed.  

There is no indication that the January 2014 VA examiner considered these accounts in providing his opinion.  Accordingly, the Board finds that the Veteran should be afforded another examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, as this matter is being remanded anyway, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961, at *5 (Fed. Cir. Mar. 8, 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records pertaining to the Veteran's psychiatric disorder, as well as any identified outstanding private treatment records that have not been associated with the claims file.  

2. Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service psychiatric disorder and associated symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

3. After the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his psychiatric disorders.  The Veteran's claims file should be provided to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  

Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  Specifically, does he have PTSD based on a stressor event in service, to include fear of hostile military activity based on his reported stressor in service.  Please discuss the stressor and symptoms that support any such diagnosis.  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD, the criteria he fails to meet should be identified.  
(b) As to each psychiatric diagnosis other than PTSD found to be present, the examiner should opine whether it is at least as likely as not that such entity had its onset in service.  
(c) Please state whether it is at least as likely as not that the Veteran has a psychiatric disorder that is caused by his service-connected disabilities, to include the aggregate impact of the conditions, to include the pain and functional impact of the service-connected disabilities.  
(d) Please state whether it is at least as likely as not the Veteran has a psychiatric disorder that was aggravated by his service-connected disabilities, to include the aggregate impact of the conditions, to include the pain and functional impact of the service-connected disabilities.  
The examiner should provide a detailed rationale for any opinion expressed.  In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent reports of symptoms in and since service.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


